Marshall, Justice.
The single jurisdictional ground of this appeal from a conviction of bribery under Code Ann. § 26-2301 (2) (Ga. L. 1968, pp. 1249,1305) is an argument that the cited Code section is unconstitutional as vague and ambiguous, and making the mere receipt of a “benefit, reward or consideration to which he is not entitled” a crime without criminal intent on the part of the receiver, as well as of the giver. The constitutionality of this statute has been upheld against such an attack in King v. State, 246 Ga. 386 (2) (271 SE2d 630) (1980).
No issue remaining which would invoke this court’s jurisdiction, the appeal will be transferred to the Court of Appeals.

Transferred to the Court of Appeals.


All the Justices concur.